                  Case 20-10343-LSS            Doc 6042         Filed 08/16/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                           Chapter 11

    BOY SCOUTS OF AMERICA AND                                        Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                     (Jointly Administered)
                                      Debtors.
                                                                     Re: D.I. 3268, 5485 & 5488

                          SUPPLEMENTAL OBJECTION
                 OF CLAIMANT SA-35 TO THE DEBTORS’ AMENDED
          DISCLOSURE STATEMENT FOR THE FOURTH AMENDED CHAPTER
         11 PLAN OF REORGANIZATION FOR BOY SCOUTS OF AMERICA AND
        DELAWARE BSA, LLC AND JOINDER IN OBJECTIONS TO THE NOTICE
       OF FILING OF REVISED PROPOSED SOLICITATION PROCEDURES ORDER

             Claimant SA-35 (the “Claimant”), by and through his undersigned counsel, hereby files

this supplemental objection to the Amended Disclosure Statement for the Fourth Amended Chapter

11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC (the “Disclosure

Statement”) [D.I. 5485], and joins in all other objections filed by similarly situated claimants

(collectively, the “Objections”) to the Disclosure Statement and to the Debtors’ Notice of Filing of

Revised Proposed Solicitation Procedures Order (the “Solicitation Procedures”) [D.I. 5488].

                            JOINDER AND RESERVATION OF RIGHTS

             1.     Claimant is a survivor of childhood sexual abuse who filed a Sexual Abuse Survivor

Proof of Claim (the “Proof of Claim”). The details and events giving rise to Claimant’s claim are

contained in the Proof of Claim.

             2.     On May 6, 2021, Claimant filed the Objection to the Debtors’ Disclosure Statement

for the Second Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.


{00030673. }
               Case 20-10343-LSS        Doc 6042     Filed 08/16/21      Page 2 of 2




Delaware BSA, LLC and Joinder in the Objection of the Tort Claimants’ Committee [D.I. 3268].

Claimant re-asserts and restates the facts, legal arguments, and objections made in the prior

objection.

         3.     Claimant hereby joins in the Objections and requests that any relief afforded

pursuant to the Objections be granted as to Claimant. Claimant reserves the right to supplement or

amend this Joinder and further reserves the right to participate in any hearing on the Disclosure

Statement, the Solicitation Procedures or the Objections, including to present argument and

examine witnesses. Claimant further reserves its rights with respect to its claims.

Dated: August 16, 2021
       Wilmington, Delaware                          THE ROSNER LAW GROUP LLC

                                                     /s/ Jason A. Gibson
                                                     Jason A. Gibson (DE 6091)
                                                     824 N. Market Street, Suite 810
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 777-1111
                                                     Email: gibson@teamrosner.com

                                                     Counsel for Claimant SA-35




{00030673. }                                     2
